PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/196,458
Filing Date: 9 Mar 2021
Appellant(s): Raytheon Technologies Corporation



__________________
Mr. Stephen A. Sequin, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 19, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated March 14, 2022 from which the appeal is taken have been modified by the Advisory Action dated May 20, 2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims:
The 35 U.S.C. 103 rejections of Claims 1-4, 6, 8-16, 18-20, and 22 over Whittle et al. (US 2020/0149418 A1) in view of Pal et al. (US 2014/0341720 A1).
The 35 U.S.C. 103 rejections of Claims 21 and 23 over Whittle and Pal and further in view of Winn et al. (US 2013/0177383 A1).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The 35 U.S.C. 112(d) rejection of Claim 21, following amendments entered from the claims filed May 13, 2022 for purposes of appeal. 
(2) Response to Argument
A. Obviousness Rejection of Claims 1-4, 6, 8-16, 18-20, and 22
	The Examiner respectfully disagrees that the proposed modification would render the vane interface seal of Whittle unsatisfactory for its intended purpose. 
	As best understood, Appellant’s first point argues that limiting of leakage flow in Whittle contradicts the teachings of Pal (Pg. 4-5). Appellant begins by discusses the sealing effectiveness of Whittle. Examiner notes that the seal interface (646) of Whittle is clearly shown in Figure 14 as having a gap. There is a further seal (688) present, which would be unnecessary if seal (646) did not allow any gas through. There is also the expectation for relative surfaces to shift and result in leakage during operation due to thermal changes causing components to thermally expand and contract. Therefore, even though described as being “engaged”, seal interface (646) is not a perfect seal that prevents all flow. Appellant argues that the provision of grooves in seal (688) would prevent a “face contact seal” from occurring. However, it is clear in Figures 2 and 4 of Pal that grooves (80, 280) still allow for surfaces for a face contact to occur, since the grooves are only present on parts of the interfacing surface of the seal. Elsewhere, Appellant begins to use “face contact seal” with respect to surfaces (666, 668). However, paragraph [0087] cited by Appellant uses “face contact seal” to discuss the interface of seal (688) with the surface of (638). Appellant appears to confuse this with the seal interface (646) between the surfaces (666), (668), which is not described as a “face contact seal”. The seal (688) is also shown to be spaced apart from the interface (646). There is an unclear link between the modification of seal (688) and the supposed “face contact seal function” of seal interface (646) in the arguments presented by Appellant. 
	Continuing with respect to the alleged contradiction between Whittle wanting to increase sealing and Pal introducing grooves into the seal, the Examiner respectfully disagrees this is sufficient to show a lack of a prima facie case of obviousness. MPEP 2143.01, V notes that having simultaneous advantages and disadvantages occurs often and does not necessarily obviate a motivation to combine. In the instant scenario, the modification by Pal would provide the advantage of thermal regulation through controlled cooling (Final Rejection, Pg. 6-7) and the disadvantage to be an alleged decreased sealing capability due to the grooves reducing contact area. The Examiner considers the disadvantage “alleged” since Appellant’s arguments only account for the presence of the grooves and not the effect of pressurized coolant flowing through said grooves away from the seal described in paragraph [0020] of Pal. While Whittle may seek to increase sealing abilities, it has already been noted above how even the seal interface taught by Whittle is not a perfect seal. In other words, having some degree of leakage, even without a modification, is to be expected. Whittle would at least show an increased sealing ability compared to if no sealing arrangement was present. Since the modification is only to a portion of seal (688) of Whittle, the remainder of seal (636) is still present to provide an increased sealing compared to if the seal was not present. Furthermore, a modification by Pal to the seal arrangement of Whittle would not lead to an unsatisfactory sealing. In fact, paragraph [0020] of Pal describes the grooved seal to be capable of “substantially sealing the interface” as well as being “thermally regulated”. Thus, even if the modification does have a negative effect on the sealing ability of Whittle, the sealing ability in the combination is still considered by one of ordinary skill to be “substantial”. Appellant’s arguments only point out an alleged disadvantage without sufficiently explaining how the disadvantage would obviate a motivation to combine and obtain the advantages of Pal.
Appellant also appears to suggest that Pal requires the disclosing of a tortuous path (Pg. 6). However, this is not necessary to establish a prima facie case of obviousness. MPEP 2145, IV notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Figure 14 of Whittle teaches a seal (688) placed between two components having a gap (at 664) therebetween. Meanwhile, Pal teaches the benefits of modifying a seal (70) between two components having a gap (N) therebetween. Thus, the combination of references as a whole, despite the piecemeal differences between the two references, would suggest the modification between the similarly arranged seal of Whittle to have the benefits of Pal. The alleged contradiction between Whittle and Pal has been addressed above. Paragraph [0020] of Pal teaching the modified seal to be capable of “substantially sealing” evidences how the modification would not render Whittle unsatisfactory for its intended purpose. MPEP 2143.01, VI cited by Appellant is with regards to how the proposed modification cannot change the principle operation of a reference. Appellant’s usage of this citation appears to be a misinterpretation of how it is applied. Appellant does not explain how Pal changes the principle operation of Whittle. Additionally, the modification is to seal (688) of Whittle not seal interface (646) as stated.
	Appellant’s second point is the incorporation of Pal provides not benefit to Whittle due to radial faces (666) and (668) (Pg. 6). However, it is clearly seen in Figure 14 that the seal interface (646) has a gap. The seal interface (646) does not inhibit all gases and only operates to inhibit more than if the interface was not present. Otherwise, if the seal interface (646) stopped all gases, there would be no need for seal (688). Even assuming if the gap in the figure is not seen, it is reasonable to expect the presence of a gap. During the operation of turbines, components regularly expand and contract due to thermal changes. The circumferential expansion is exemplified for purposes of discussion in Figures 14-15 of Whittle, with Figure 14 being the cold state and Figure 15 being an expanded state (Whittle [0031-0032]). Due to this, the seal interface (646) would not be a constant dimension during operation. The only discussion of a “face contact seal” is in paragraph [0087] with respect to seal (688), not the interface between (666) and (668). Appellant has not provided further evidence that the implementation of grooves in the seal (688) of Whittle would be incapable of providing the cooling benefits taught by Pal. 
B. Obviousness Rejection of Claims 21 and 23
Appellant’s arguments with respect to Claims 21 and 23 depend upon arguments addressed above. Therefore, these arguments are found to be unpersuasive for the same reasons set forth above. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.